Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a phone interview with Rolando Gonzalez (63191) on 06/29/2022.

The application has been amended as follows:








1-102. (Canceled)
103.	(Currently Amended) A method of wireless communication at a user equipment (UE), comprising: 
receiving, from a base station, a first configuration indicating a downlink frame structure of a plurality of downlink frame structures having different ranges of symbol indices corresponding to different downlink resource allocations, the downlink frame structure indicating a first range of symbol indices that corresponds to a subset of downlink resources within a subframe allocated to the UE and a second range of symbol indices that corresponds to a number of downlink control symbols preceding the first range of symbol indices, the first range of symbol indices comprising a first symbol index indicating when the subset of downlink resources begin in the subframe and a second symbol index indicating when the subset of downlink resources end in the subframe, wherein the subset of downlink resources is associated with a physical downlink shared channel (PDSCH), wherein the PDSCH is directional and is dynamically scheduled via a physical downlink control channel (PDCCH); and
receiving, from the base station, data based on the first symbol index and the second symbol index.
104.	(Previously Presented) The method of claim 103, wherein receiving the first configuration comprises receiving a downlink control information (DCI) message comprising an indication of the first configuration.
105.	(Previously Presented) The method of claim 103, wherein each of the plurality of downlink frame structures includes symbol indices available for downlink control, uplink control, sounding reference signal, or channel state information reference signal.
106.	(Canceled)
107.	(Currently Amended) The method of claim [[106]] 103, wherein the PDCCH is UE-specific and is received in a directional manner.
108.	(Currently Amended) The method of claim [[106]] 103, wherein the first symbol index and the second symbol index are respective start and stop symbol indices of the PDSCH located in a same subframe on which the PDCCH is received.
109.	(Currently Amended) The method of claim [[106]] 103, wherein the first symbol index and the second symbol index are respective start and stop symbol indices of the PDSCH located in the subframe that follows a previous subframe on which the PDCCH is received.
110.	(Currently Amended) The method of claim [[106]] 103, wherein the first symbol index and the second symbol index are indicated via the PDCCH within a downlink control information (DCI) message, and wherein the DCI message is of a format that indicates the first symbol index and the second symbol index as respective start and stop symbol indices of the PDSCH.
111.	(Previously Presented) The method of claim 103, wherein receiving the first configuration comprises receiving radio resource control (RRC) signaling comprising an indication of the first configuration.
112.	(Currently Amended) The method of claim [[106]] 103, wherein the PDCCH indicates a symbol index on which a demodulation reference signal (DMRS) is to be received, further comprising decoding the received data based on the first symbol index, the second symbol index, the symbol index associated with the DMRS, and the DMRS.
113.	(Previously Presented) The method of claim 103, wherein the first symbol index ranges from 0 to 3, and the second symbol index ranges from 10 to 13.
114.	(Previously Presented) The method of claim 103, further comprising:
receiving, from the base station, a second configuration indicating an uplink frame structure of a plurality of uplink frame structures having different ranges of symbol indices corresponding to different uplink resource allocations, the uplink frame structure indicating a third range of symbol indices that corresponds to a subset of uplink resources within the subframe allocated to the UE, the third range of symbol indices comprising a third symbol index indicating when the subset of uplink resources begin in the subframe and a fourth symbol index indicating when the subset of uplink resources end in the subframe; and
transmitting, to the base station, data based on the third symbol index and the fourth symbol index.
115.	(Previously Presented) The method of claim 114, wherein the first configuration indicating the downlink frame structure and the second configuration indicating the uplink frame structure are received in different downlink control information (DCI) messages.
116.	(Currently Amended) An apparatus of wireless communication at a user equipment (UE), the apparatus comprising:
a transceiver,
at least one processor; and
a memory, coupled to the transceiver and the at least one processor, storing instructions thereon, of which when executed by the at least one processor, cause the apparatus to:
receive, from a base station, via the transceiver, a first configuration indicating a downlink frame structure of a plurality of downlink frame structures having different ranges of symbol indices corresponding to different downlink resource allocations, the downlink frame structure indicating a first range of symbol indices that corresponds to a subset of downlink resources within a subframe allocated to the UE and a second range of symbol indices that corresponds to a number of downlink control symbols preceding the first range of symbol indices, the first range of symbol indices comprising a first symbol index indicating when the subset of downlink resources begin in the subframe and a second symbol index indicating when the subset of downlink resources end in the subframe, wherein the subset of downlink resources is associated with a physical downlink shared channel (PDSCH), wherein the PDSCH is directional and is dynamically scheduled via a physical downlink control channel (PDCCH); and
receive, from the base station, via the transceiver, data based on the first symbol index and the second symbol index.
117.	(Previously Presented) The apparatus of claim 116, wherein the instructions when executed by the at least one processor causing the apparatus to receive the first configuration further cause the apparatus to receive a downlink control information (DCI) message comprising an indication of the first configuration.
118.	(Previously Presented) The apparatus of claim 116, wherein each of the plurality of downlink frame structures includes symbol indices available for downlink control, uplink control, sounding reference signal, or channel state information reference signal.
119.	(Canceled)
120.	(Currently Amended) The apparatus of claim [[119]] 116, wherein the PDCCH is UE-specific and is received in a directional manner.
121.	(Currently Amended) The apparatus of claim [[119]] 116, wherein the first symbol index and the second symbol index are respective start and stop symbol indices of the PDSCH located in a same subframe on which the PDCCH is received.
122.	(Currently Amended) The apparatus of claim [[119]] 116, wherein the first symbol index and the second symbol index are respective start and stop symbol indices of the PDSCH located in the subframe that follows a previous subframe on which the PDCCH is received.
123.	(Currently Amended) The apparatus of claim [[119]] 116, wherein the first symbol index and the second symbol index are indicated via the PDCCH within a downlink control information (DCI) message, and wherein the DCI message is of a format that indicates the first symbol index and the second symbol index as respective start and stop symbol indices of the PDSCH.
124.	(Previously Presented) The apparatus of claim 116, wherein the instructions when executed by the at least one processor causing the apparatus to receive the first configuration further cause the apparatus to receive radio resource control (RRC) signaling comprising an indication of the first configuration.
125.	(Currently Amended) The apparatus of claim [[119]] 116, wherein the PDCCH indicates a symbol index on which a demodulation reference signal (DMRS) is to be received, wherein the instructions when executed by the at least one processor further cause the apparatus to decode the received data based on the first symbol index, the second symbol index, the symbol index associated with the DMRS, and the DMRS.
126.	(Previously Presented) The apparatus of claim 116, wherein the first symbol index ranges from 0 to 3, and the second symbol index ranges from 10 to 13.
127.	(Previously Presented) The apparatus of claim 116, wherein the instructions, when executed by the at least one processor, further cause the apparatus to:
receive, from the base station, via the transceiver, a second configuration indicating an uplink frame structure of a plurality of uplink frame structures having different ranges of symbol indices corresponding to different uplink resource allocations, the uplink frame structure indicating a third range of symbol indices that corresponds to a subset of uplink resources within the subframe allocated to the UE, the third range of symbol indices comprising a third symbol index indicating when the subset of uplink resources begin in the subframe and a fourth symbol index indicating when the subset of uplink resources end in the subframe; and
transmit, to the base station, via the transceiver, data based on the third symbol index and the fourth symbol index.
128.	(Previously Presented) The apparatus of claim 127, wherein the first configuration indicating the downlink frame structure and the second configuration indicating the uplink frame structure are received in different downlink control information (DCI) messages.
129.	(Currently Amended) A method of wireless communication at a user equipment (UE), comprising: 
receiving, from a base station, a first configuration indicating an uplink frame structure of a plurality of uplink frame structures having different ranges of symbol indices corresponding to different uplink resource allocations, the uplink frame structure indicating a first range of symbol indices that corresponds to a subset of uplink resources within a subframe allocated to the UE and a second range of symbol indices that corresponds to a number of downlink control symbols preceding the first range of symbol indices, the first range of symbol indices comprising a first symbol index indicating when the subset of uplink resources begin in the subframe and a second symbol index indicating when the subset of uplink resources end in the subframe, wherein the subset of uplink resources is associated with a physical uplink shared channel (PUSCH), wherein the PUSCH is directional and is dynamically scheduled via a physical downlink control channel (PDCCH); and
transmitting, to the base station, data based on the first symbol index and the second symbol index.
130.	(Previously Presented) The method of claim 129, wherein receiving the first configuration comprises receiving a downlink control information (DCI) message comprising an indication of the first configuration.
131.	(Previously Presented) The method of claim 129, wherein each of the plurality of uplink frame structures includes symbol indices available for downlink control, uplink control, sounding reference signal, or channel state information reference signal.
132.	(Canceled)
133.	(Currently Amended) The method of claim [[132]] 129, wherein the PDCCH is UE-specific and is received in a directional manner.
134.	(Currently Amended) The method of claim [[132]] 129, wherein the first symbol index and the second symbol index are respective start and stop symbol indices of the PUSCH located in a same subframe on which the PDCCH is received.
135.	(Currently Amended) The method of claim [[132]] 129, wherein the first symbol index and the second symbol index are respective start and stop symbol indices of the PUSCH located in the subframe that follows a previous subframe on which the PDCCH is received.
136.	(Currently Amended) The method of claim [[132]] 129, wherein the first symbol index and the second symbol index are indicated via the PDCCH within a downlink control information (DCI) message, and wherein the DCI message is of a format that indicates the first symbol index and the second symbol index as respective start and stop symbol indices of the PUSCH.
137.	(Previously Presented) The method of claim 129, wherein receiving the first configuration comprises receiving radio resource control (RRC) signaling comprising an indication of the first configuration.
138.	(Previously Presented) The method of claim 129, wherein the first symbol index ranges from 0 to 3, and the second symbol index ranges from 10 to 13.
139.	(Previously Presented) The method of claim 129, further comprising:
receiving, from the base station, a second configuration indicating a downlink frame structure of a plurality of downlink frame structures having different ranges of symbol indices corresponding to different downlink resource allocations, the downlink frame structure indicating a third range of symbol indices that corresponds to a subset of downlink resources within the subframe allocated to the UE, the third range of symbol indices comprising a third symbol index indicating when the subset of downlink resources begin in the subframe and a fourth symbol index indicating when the subset of downlink resources end in the subframe; and
receiving, from the base station, data based on the third symbol index and the fourth symbol index.
140.	(Previously Presented) The method of claim 139, wherein the second configuration indicating the downlink frame structure and the first configuration indicating the uplink frame structure are received in different downlink control information (DCI) messages.
141.	(Currently Amended) An apparatus of wireless communication at a user equipment (UE), the apparatus comprising:
a transceiver,
at least one processor; and
a memory, coupled to the transceiver and the at least one processor, storing instructions thereon, of which when executed by the at least one processor, cause the apparatus to:
receive, from a base station, via the transceiver, a first configuration indicating an uplink frame structure of a plurality of uplink frame structures having different ranges of symbol indices corresponding to different uplink resource allocations, the uplink frame structure indicating a first range of symbol indices that corresponds to a subset of uplink resources within a subframe allocated to the UE and a second range of symbol indices that corresponds to a number of downlink control symbols preceding the first range of symbol indices, the first range of symbol indices comprising a first symbol index indicating when the subset of uplink resources begin in the subframe and a second symbol index indicating when the subset of uplink resources end in the subframe, wherein the subset of uplink resources is associated with a physical uplink shared channel (PUSCH), wherein the PUSCH is directional and is dynamically scheduled via a physical downlink control channel (PDCCH); and
transmit, to the base station, via the transceiver, data based on the first symbol index and the second symbol index.
142.	(Previously Presented) The apparatus of claim 141, wherein the instructions when executed by the at least one processor causing the apparatus to receive the first configuration further cause the apparatus to receive a downlink control information (DCI) message comprising an indication of the first configuration.
143.	(Previously Presented) The apparatus of claim 141, wherein each of the plurality of uplink frame structures includes symbol indices available for downlink control, uplink control, sounding reference signal, or channel state information reference signal.
144.	(Canceled)
145.	(Currently Amended) The apparatus of claim [[144]] 141, wherein the PDCCH is UE-specific and is received in a directional manner.
146.	(Currently Amended) The apparatus of claim [[144]] 141, wherein the first symbol index and the second symbol index are respective start and stop symbol indices of the PUSCH located in a same subframe on which the PDCCH is received.
147.	(Currently Amended) The apparatus of claim [[144]] 141, wherein the first symbol index and the second symbol index are respective start and stop symbol indices of the PUSCH located in the subframe that follows a previous subframe on which the PDCCH is received.
148.	(Currently Amended) The apparatus of claim [[144]] 141, wherein the first symbol index and the second symbol index are indicated via the PDCCH within a downlink control information (DCI) message, and wherein the DCI message is of a format that indicates the first symbol index and the second symbol index as respective start and stop symbol indices of the PUSCH.
149.	(Previously Presented) The apparatus of claim 141, wherein the instructions when executed by the at least one processor causing the apparatus to receive the first configuration further cause the apparatus to receive radio resource control (RRC) signaling comprising an indication of the first configuration.
150.	(Previously Presented) The apparatus of claim 141, wherein the first symbol index ranges from 0 to 3, and the second symbol index ranges from 10 to 13.
151.	(Previously Presented) The apparatus of claim 141, wherein the instructions, when executed by the at least one processor, further cause the apparatus to:
receive, from the base station, a second configuration indicating a downlink frame structure of a plurality of downlink frame structures having different ranges of symbol indices corresponding to different downlink resource allocations, the downlink frame structure indicating a third range of symbol indices that corresponds to a subset of downlink resources within the subframe allocated to the UE, the third range of symbol indices comprising a third symbol index indicating when the subset of downlink resources begin in the subframe and a fourth symbol index indicating when the subset of downlink resources end in the subframe; and
receive, from the base station, data based on the third symbol index and the fourth symbol index.
152.	(Previously Presented) The apparatus of claim 151, wherein the second configuration indicating the downlink frame structure and the first configuration indicating the uplink frame structure are received in different downlink control information (DCI) messages.




Allowable Subject Matter
Claims 103-105, 107-118, 120-131, 133-143, and 145-152 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 103 and 116, the combination of limitations involving, receiving a first configuration indicating a downlink frame structure having different ranges of symbol indices corresponding to a subset of downlink resources and control symbols, wherein the subset of downlink resources is associated with a physical downlink shared channel (PDSCH), wherein the PDSCH is directional and is dynamically scheduled via a physical downlink control channel (PDCCH), among other claim limitation, are non-obvious over the prior art. 
The closest prior art of record Nam et al. (US 20170257860 A1) teaches different ranges of downlink symbols in Fig. 6-8, but Nam does not teach PDSCH is directional and is dynamically scheduled via PDCCH, and therefore the claims are allowable over the prior art.
Regarding claim 129 and 141, the combination of limitations involving, receiving a first configuration indicating an uplink frame structure of a plurality of uplink frame structures having different ranges of symbol indices corresponding to a subset of uplink resources and a number of downlink control symbols, wherein the subset of uplink resources is associated with a physical uplink shared channel (PUSCH), wherein the PUSCH is directional and is dynamically scheduled via a physical downlink control channel (PDCCH), among other claim limitation, are non-obvious over the prior art.
The closest prior art of record REN et al. (US 20180295220 A1) teaches Type-2 subframe in Fig. 1 and teaches in Par. 0063 that an uplink symbol, a downlink symbol, and a GP symbol may be configured at a plurality of different ratios in subframes and prior art Cheng et al. (US 20170367084 A1) teaches a subframe with PDCCH, GP, and PUCCH or PUSCH in Fig. 3, but REN-Cheng do not teach PUSCH is directional and is dynamically scheduled via a PDCCH, and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CORRESPONDENCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416